                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    UNITED STATES OF AMERICA           )
                                       )
              v.                       )         1:02cr296-1
                                       )
    RUSSELL EDWARD JOHNSON             )

                   MEMORANDUM OPINION AND ORDER (Amended)

        Before the court is pro se Defendant Russell Edward Johnson’s

motion for compassionate release (Doc. 124) as supplemented (Doc.

125).     The Government filed a response opposing Johnson’s motion.

(Doc. 131.)        Johnson filed a reply.   (Doc. 132.)     For the reasons

stated herein, the motion will be denied. 1

I.      BACKGROUND

        In January 2003, Johnson was convicted by a jury on all counts

of a six-count superseding indictment for possession of a firearm

by a felon (Counts One and Four), assault on federal agents with

a deadly weapon (Count Two), brandishing a firearm during a crime

of violence (Count Three), possession with intent to distribute

marijuana (Count Five), and possession of firearms in furtherance

of a drug trafficking crime (Count Six). 2            (Doc. 48.)      He was


1
  Also pending before the court is Johnson’s motion for a sentence
reduction brought under 28 U.S.C. § 2255 (Doc. 106) as supplemented.
(Docs. 114, 117-119.) The Government moved to stay that motion pending
the Fourth Circuit’s resolution of the panel decision in United States
v. Gary, 954 F.3d 194 (4th Cir. 2020) (Doc. 126), and this court granted
that motion. The present Order addresses solely Johnson’s motion for
compassionate release.
2 The evidence indicated that Johnson’s offenses were serious and
violent. As detailed in the Presentence Report, Federal agents went to




        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 1 of 19
sentenced to 24 months of imprisonment on Counts One, Two, Four,

and Five, concurrently; five years of imprisonment on Count Three,

to run consecutively to the sentence imposed on Counts One, Two,

Four, and Five; and 25 years of imprisonment on Count Six, to run

consecutively to the sentences imposed on Counts One through Five.

(Id.)    Johnson filed an unsuccessful appeal and has filed multiple

motions in the years since.        (Docs. 49, 80, 89, 90, 92, 106, 111.)

He is currently incarcerated at FCI Coleman Medium and has an

expected release date of October 18, 2030.           (Doc. 131 at 4.)

II.   ANALYSIS

      Johnson’s    motion    for   compassionate    release   fundamentally

makes two distinct arguments.             In his initial motion, Johnson

argues that the First Step Act’s change in law limiting the

sentence for a second or additional 18 U.S.C. § 924(c) conviction

in an indictment to consecutive mandatory minimums of 5 years

(instead of 25 years for a second conviction in Johnson’s case)


where Johnson worked with his father to execute a search warrant, and
Johnson removed a handgun from his pants and attempted to point it at
the agents.    (Doc. 95 ¶ 7.)     Even after being restrained, Johnson
continued to threaten the agents. (Id. ¶ 8.) Upon executing the search
warrant, the agents seized a loaded .38 caliber Smith & Wesson revolver
that Johnson had brandished at the agents, two assault rifles, two
shotguns, six handguns, blasting caps, a pipe bomb, 2,693 rounds of
ammunition, and five baggies of marijuana. (Id. ¶ 9). Officers later
searched Johnson’s home and seized 4,000 rounds of assorted ammunition,
20 loaded handguns, one shotgun, eight rifles, three assault rifles,
five blasting caps, three pounds of marijuana, and other drug
paraphernalia. (Id. ¶ 11.)    Johnson had previously been convicted of
felony possession with intent to sell and deliver a controlled substance,
felony manufacturing marijuana, felony possession of a controlled
substance, and felony maintaining a dwelling for the purpose of keeping
a controlled substance. (Id. ¶ 6.)

                                      2



        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 2 of 19
constitutes an extraordinary and compelling reason for a sentence

reduction under § 3582(c)(1)(A).            (Doc. 124.)   In his reply brief,

he focuses on his underlying medical conditions and the risk of

COVID-19 as extraordinary and compelling reasons.                 (Doc. 132.)

     “Federal law has long authorized courts to reduce sentences

of federal prisoners facing extraordinary health conditions,” but

prior to the passage of the First Step Act of 2018, Pub. L. No.

115-391,    132    Stat.    5194,    district    courts      could    grant    such

reductions only upon a motion by the Director of the Bureau of

Prisons (“BOP”) under 18 U.S.C. § 3582(c)(1).                 United States v.

Beck, 425 F. Supp. 3d 573, 577-78 (M.D.N.C. 2019).                       However,

Congress amended § 3582(c)(1) when it passed the First Step Act.

Pertinent    here,    the    First    Step    Act    added    a   provision      to

§ 3582(c)(1) that     allows    a    defendant      to   bring    a   motion   for

compassionate release directly in a district court after either

“the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever

is earlier.”      18 U.S.C. § 3582(c)(1)(A).

     Once this exhaustion requirement is met, a defendant must

either (1) demonstrate “extraordinary and compelling reasons” for

a compassionate release, or (2) be at least 70 years old, have

served 30 years in prison, and have the Director of BOP determine

                                        3



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 3 of 19
that    the   defendant   is    not    a       danger   to    the   public.      Id.

Additionally, a court, in considering a reduction in sentence

pursuant to § 3582(c)(1)(A), must consult the sentencing factors

set forth in 18 U.S.C. § 3553(a) and may grant the reduction only

if it is “consistent with [the] applicable policy statements”

issued by the United States Sentencing Commission.                       Id.    This

includes United States Sentencing Guideline § 1B1.13.                         Section

1B1.13 essentially reiterates the requirements of § 3582(c)(1)(A),

with the additional requirement that a defendant not be “a danger

to the safety of any other person or to the community.”                    U.S.S.G.

§ 1B1.13(2);    see   also     Beck,   425       F.   Supp.   3d    at   578.    The

application notes to § 1B1.13 provide examples of extraordinary

and compelling reasons to grant a compassionate release, including

when an inmate is suffering from a debilitating medical condition

that has “substantially diminishe[d] the ability of the [inmate]

to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.”

U.S.S.G. § 1B1.13 application note 1(A)(ii).

       For over a year, the Sentencing Commission has lacked a quorum

and thus has not updated its policy statements on compassionate

release since the First Step Act was signed into law in December

2018. Beck, 425 F. Supp. 3d at 579 n.7. Thus, the current phrasing

of § 1B1.13 addresses scenarios in which the BOP Director files a

motion for compassionate release, but not situations in which an

                                           4



       Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 4 of 19
inmate files a similar motion under § 3582.                As such, § 1B1.13

provides helpful guidance when considering a motion filed by an

inmate,      but   “it   does   not   constrain    the   Court’s   independent

assessment      of   whether    ‘extraordinary     and   compelling     reasons’

warrant a sentence reduction under § 3582(c)(1)(A)(i).”                  Id. at

579.        Therefore,   when   considering   the    merits   of   an   inmate’s

§ 3582(c)(1)(A) motion for compassionate release, the court must

consider the § 3553(a) factors but is not limited by the policy

statements outlined in § 1B1.13.

       A.     Section 924(c)

       Johnson’s primary argument is that the First Step Act’s

limitations as to stacking convictions under 18 U.S.C. § 924(c)

constitute extraordinary and compelling reasons for compassionate

release.      As with any claim, Johnson bears the burden of proving

that he has exhausted his remedies.               United States v. Morrison,

No. 5:07-CR-00050, 2020 WL 4016253, at *2 (W.D.N.C. July 16, 2020).

Most courts conclude that § 3582(c) is non-jurisdictional, such

that the Government can thereby waive, forfeit, or abandon its

right to assert the defense of failure to exhaust.                  See United

States v. Hampton, No. 507CR00033, 2020 WL 4674112, at *1 (W.D.N.C.

Aug. 12, 2020); United States v. Russo, 454 F. Supp. 3d 270, 274-

78 (S.D.N.Y. 2020).        This is the case here, as the Government does

not raise exhaustion.           Further, it appears in any event that

Johnson has exhausted his administrative remedies as to this

                                        5



       Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 5 of 19
ground.     He filed his request raising his § 924(c) argument with

the BOP on January 13, 2020.           (Doc. 124-2.)      This request was

denied on January 27, 2020.         (Doc. 124-3.)    Johnson then appealed

using a BP-9 Request for Administrative Remedy on February 7, 2020

(Doc. 124-5), and it was denied on February 21, 2020 (Doc. 124-

7).     Johnson brought the present motion on April 2, 2020, more

than 30 days after his warden received his initial request.               (Doc

124.)    While the text of § 3582(c) is not clear, it is now settled

that a defendant must either “fully exhaust[] all administrative

rights to appeal” or show “the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever is earlier.”          See 18 U.S.C. § 3582(c)(1)(A); United

States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Accordingly,

Johnson has exhausted as to his § 924(c) argument.

      As to the merits of his § 924(c) stacking argument, Johnson

argues that “[t]he First Step Act authorized district court judges

to correct or modify an unjust sentence.”            (Doc. 124 at 1.)      He

contends     that   because   the    First   Step   Act   directs   multiple

convictions of § 924(c) charged in the same indictment to carry

consecutive mandatory minimum of 5 years, he is eligible for

release because his sentence should have been 12 years (of which

his two § 924(c) convictions would total 10 years), not 32 years

(of which his § 924(c) convictions totaled 30 years (5 years plus

25 years)).     (Id. at 4-5.)    The Government responds that the First

                                       6



        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 6 of 19
Step Act did not authorize the relief that Johnson seeks and that

to grant it would contravene the Act.                (Doc. 131 at 5-14.)

      Some    district   courts    have       held    that   the    First   Step    Act

authorizes a district court to find that the Act’s change in the

stacking of § 924(c) convictions constitutes an extraordinary and

compelling reason under § 3582(c).                See, e.g., United States v.

Redd, 444 F. Supp. 3d 717 (E.D. Va. 2020); United States v.

Decator, 452 F. Supp. 3d 320 (D. Md. 2020); United States v.

Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14, 2019).

The reasoning appears to be two-fold. First, these courts conclude

that, in the First Step Act, Congress removed the BOP’s exclusive

authority to determine what qualifies as an extraordinary and

compelling reason, granting the court independent authority to do

so.     Redd, 444 F. Supp. 3d at 725.                This is not controversial.

See Beck, 425 F. Supp. 3d at 579 (“While the old policy statement

provides helpful guidance, it does not constrain the Court’s

independent assessment of whether ‘extraordinary and compelling

reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”).

Second, using this authority, these courts conclude that the

disparity resulting from the changes in § 924(c) sentencing, either

alone    or   in   conjunction    with    other      factors,      qualifies   as   an

extraordinary      and   compelling      reason      to   grant    a   compassionate

release.      Redd, 444 F. Supp. 3d at 722-24.

      It is this second step that is problematic.                      By doing so,

                                          7



        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 7 of 19
these decisions effectively use § 3582(c)(1)(A) to work an end-

run around both the laws passed by Congress and the Sentencing

Guidelines.     This is especially the case with § 924(c), because

Congress expressly declined to make the First Step Act’s sentencing

changes in § 924(c) retroactive.                 Instead, it provided: “This

section, and the amendments made by this section, shall apply to

any offense that was committed before the date of enactment of

this Act, if a sentence for the offense has not been imposed as of

such date of enactment.”         First Step Act of 2018, Pub. L. No. 115-

391, § 403(b), 132 Stat. 5194, 5221-22; see United States v.

Jordan, 952 F.3d 160, 174 (4th Cir. 2020) (concluding, in line

with other circuits, that the First Step Act’s changes to § 924(c)

are not retroactive).          Johnson cannot use the “extraordinary and

compelling”    language      from   §   3582(a)(1)(A)       to   effectuate     what

Congress expressly chose not to do when it revised § 924(c).

      The courts that permit the § 924(c) sentencing changes to

constitute      an     extraordinary           and    compelling    reason      for

compassionate        release     address       the    retroactivity     issue    by

concluding that Congress merely did not want the sentences of all

defendants sentenced under the old provision to be reviewed but

had   no   problem    with     individualized        assessments   of   particular

defendants.     See United States v. O’Bryan, No. 96-10076-03, 2020

WL 869475, at *1 (D. Kan. Feb. 21, 2020) (“[I]t is not unreasonable

for Congress to conclude that not all defendants convicted under

                                           8



      Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 8 of 19
§ 924(c) should receive new sentences, even while expanding the

power of the courts to relieve some defendants of those sentences

on a case-by-case basis.” (citation omitted)).                     This argument is

unpersuasive.     It seems unlikely that in the very same Act in which

Congress elected not to make the sentence reductions in § 924(c)

retroactive it permitted courts to do that very thing in a more

obscure way via changes to the compassionate release process of

§ 3582(c).    Congress is expert at writing laws and does not “hide

elephants    in     mouseholes.”           See      Whitman   v.     Am.     Trucking

Associations, 531 U.S. 457, 468 (2001).

       To be sure, in the First Step Act Congress expanded the role

of the courts in the compassionate release process.                       A defendant

can now directly petition the court for relief (after exhaustion),

and the court has an independent basis for concluding when there

are    extraordinary      and   compelling          reasons   for     compassionate

release.      See    18   U.S.C.     §    3582(c)(1)(A);      U.S.S.G.       § 1B1.13

application note 1.       But, particularly in the context of § 924(c),

it is highly unlikely that this expanded role included taking steps

that   Congress     itself   chose       not   to    take.    As    the    Government

correctly notes, to hold otherwise would permit any defendant to

move the court for compassionate release based on any change in

law that applies to that defendant.                 See Doc. 131 at 13; see also

United States v. Arojojoye, 806 F. App’x 475, 477 (7th Cir. 2020)

(describing as “dubious” an argument that sentencing disparities

                                           9



       Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 9 of 19
can constitute extraordinary and compelling reasons and noting

that 28 U.S.C. § 2255 presents a better vehicle for such a motion). 3

To    do   so   would   effectively       infringe    on     Congress’s    right   to

determine       which   changes     in    statutory    law    are    to   be   deemed

retroactive and would vitiate the limitations Congress otherwise

wrote into 28 U.S.C. § 2255.

       Johnson’s argument is also inconsistent with the Sentencing

Guidelines.        Congress       still   mandates     that    any   compassionate

release reduction be “consistent with applicable policy statements

issued by the Sentencing Commission.”                 18 U.S.C § 3582(c)(1)(A).

The    Guidelines’      policy     statement     defines      “extraordinary       and

compelling       reasons”    as    focusing     on    the    defendant’s       medical

conditions, age, or family circumstances.                   See U.S.S.G. § 1B1.13

application      note   1.        There   is   the   “catch-all”      provision     of

application note 1(D), 4 but there is no basis to say that a change

in applicable imprisonment terms, such as the changes in § 924(c),




3
  Indeed, for many of the courts that have held that the change in
§ 924(c) sentencing constitutes an extraordinary and compelling reason
for compassionate release, there is nothing in the logic of the opinions
that would limit it to § 924(c) convictions. Under this logic, anytime
Congress changes a law that would affect in some way a defendant’s
sentence, it would serve as a possible ground for compassionate release.
There is no indication that Congress intended the compassionate release
process to become a vehicle to provide for such sentence reductions.
4
  U.S.S.G. § 1B1.13 application note 1(D) provides: “Other Reasons.--
As determined by the Director of the Bureau of Prisons, there exists in
the defendant’s case an extraordinary and compelling reason other than,
or in combination with, the reasons described in subdivisions (A) through
(C).”.

                                          10



       Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 10 of 19
is in any way consistent with similar justifications enumerated in

the Guidelines.         See, e.g., United States v. Fox, No. 2:14CR03,

2019 WL 3046086, at *3 (D. Me. July 11, 2019) (noting that “those

other extraordinary and compelling reasons should be comparable or

analogous    to    what    the     [Sentencing]      Commission        has   already

articulated as criteria for compassionate release” and denying a

motion based on sentencing disparity).               As the Government points

out, the applicable policy statements issued by the United States

Sentencing     Commission         do    not    contemplate     any      basis     for

compassionate release based on reevaluation of the severity of the

original sentence.        (Doc. 131 at 9.)

      There is a further problem with Johnson’s argument.                         The

current statutory scheme respects the continuing role of the BOP

in the compassionate release process while also respecting the

roles of Congress and the Sentencing Commission in sentencing.

The Director of the BOP has authority to bring a motion on behalf

of a defendant.         See § 3582(c)(1)(A).         The Sentencing Commission

contemplates      that    the   Director      will   have   made   a    preliminary

determination that extraordinary and compelling reasons exist for

release before doing so.           See U.S.S.G. § 1B1.13 application note

4 (“The Commission encourages the Director of the Bureau of Prisons

to   file   such    a    motion    if   the    defendant     meets     any   of   the

circumstances set forth in Application Note 1.”).                    Moreover, the

actual text of the “catch-all” provision states that it is the

                                         11



      Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 11 of 19
Director who will decide what other reasons, in addition to those

enumerated, qualify as extraordinary and compelling.                       See id. at

note 1(D) (“As determined by the Director of the Bureau of Prisons,

there     exists     in    the    defendant’s       case    an   extraordinary      and

compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).” (emphasis added)).

But it strains reason to conclude that Congress intended for the

BOP -- a branch of the U.S. Department of Justice -- to consider

sentencing disparities as an extraordinary and compelling reason

for release.       See Mistretta v. United States, 488 U.S. 361 (1989). 5

The consideration of sentencing disparities is a quintessential

judicial function.           See, e.g., 18 U.S.C. § 3553(a)(6).                If the

First Step Act were deemed to have authorized consideration of

such     statutory        disparities         for   compassionate       release,    the

necessary question that follows is: what is the proper sentencing

range for such a defendant?

       The   First    Step       Act   only    changes     § 924(c)’s    stacking    of


5
   Mistretta upheld the constitutionality of the U.S. Sentencing
Commission, an independent agency housed in the Judicial Branch. While
acknowledging that U.S. sentencing is not the “exclusive constitutional
province of any one Branch,” the Court noted that “Congress’ decision
to place the Commission within the Judicial Branch reflected Congress’
strong feeling that sentencing has been and should remain primarily a
judicial function.”   Id. at 390 (quotations omitted).     Further, the
Mistretta Court suggested that “had Congress decided to confer
responsibility for promulgating sentencing guidelines on the Executive
Branch, we might face the constitutional questions whether Congress
unconstitutionally had assigned judicial responsibilities to the
Executive or unconstitutionally had united the power to prosecute and
the power to sentence within one Branch.” Id. at 391 n.17.

                                              12



        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 12 of 19
mandatory    minimums;     it    did    not    limit       the   maximum    sentences

available.       Moreover, a sentencing court is always required to

take into account the overall sentence, especially when a mandatory

consecutive sentence on a § 924(c) count is involved.                      See Dean v.

United States, 137 S. Ct. 1170 (2017) (sentencing court permitted

to consider the mandatory minimum under § 924(c) when calculating

an appropriate sentence for the predicate offense).                         Thus, the

potential changes to a sentence caused by the First Step Act’s

revisions to § 924(c) are not isolated to that count of conviction.

Because § 3582(c)(1)(i) does not address mere inequity, but is

rather a vehicle for early release, the Director of BOP would have

to determine not only that the § 924(c) convictions imposed are

unjust, but that the term of imprisonment already served by a

defendant is “sufficient but not greater than necessary” in light

of the First Step Act’s changes.                   There is no indication that

Congress    intended     for    the    BOP    to    wade    into   these    difficult

sentencing decisions, but that is what Johnson invites.

     Of course, as noted above, the Sentencing Commission’s policy

statements have not been updated since the First Step Act was

enacted, so the language is, in a sense, “outdated,” and the courts

have independent authority to assess whether extraordinary and

compelling reasons warrant a sentence reduction.                   See Beck, 425 F.

Supp. 3d at 579.         Just as there is no indication that Congress

intended    to   grant   BOP    the    authority      to    make   such    sentencing

                                         13



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 13 of 19
decisions, there is nothing to indicate that Congress intended to

expand the courts’ authority to do so.           Given the joint role of

the courts and the BOP in the compassionate release process,

presumably both are applying the same grounds.

     This is not to say that Johnson’s argument that the prior

stacking rules of § 924(c) were harsh, even unduly so in some

cases, is without merit.     But there are other tools more suitable

to address this concern -- § 2255 being the primary tool for

prisoners in federal custody to attack their sentences, which

includes procedural safeguards not found in the compassionate

release process, such as bars to successive motions and time

limits.    See 28 U.S.C. § 2255(f), (h).       Because Congress knows how

to say what it means, these other tools are due the respect

Congress intended them.

     For    the   above   reasons,   this     court   concludes   that   the

sentencing reductions effectuated by the First Step Act in 18

U.S.C. § 924(c) do not constitute an extraordinary and compelling

reason for a sentence reduction. 6        In so doing, the court expresses


6 United States v. Chambers, 956 F.3d 667 (4th Cir. 2020), is not to the
contrary. There, the defendant moved for a sentence reduction under the
provision of the First Step Act that retroactively reduced the sentencing
disparity between crack and powder cocaine. Id. at 670. The district
court resentenced the defendant accordingly, but in doing so did not
consider the intervening change in the career-offender designation
brought about by United States v. Simmons, 649 F.3d 237 (4th Cir. 2011)
(en banc). Id. The Fourth Circuit in Chambers vacated and remanded
with instructions for the district court to recalculate Chambers’
Guidelines range without the career-offender enhancement. Id. at 675.
Chambers stands for the proposition that “any Guidelines error deemed

                                     14



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 14 of 19
no view on the role such a change in law might play in consideration

of the factors under § 3553(a) once extraordinary and compelling

reasons are demonstrated.

       B.   Medical Conditions

       Johnson first noted his general concern about contracting

COVID-19 in his initial motion.       (Doc. 124.)    In its response, the

Government not only responded to that contention but affirmatively

addressed his medical conditions and records.            (Doc. 131 at 15-

16.)    Thus, while this ground does not appear to have been raised

with the BOP as required by § 3582(c)(1)(A)(i), the Government has

waived any objection to Johnson’s failure to exhaust that ground.

See Hampton, 2020 WL 4674112, at *1; Russo, 454 F. Supp. 3d at

274-78.

       The court is attentive to Johnson’s fear concerning COVID-19

at Coleman Medium.      (Doc. 125 at 2.)      However, a general fear of

contracting COVID-19 does not constitute an extraordinary and


retroactive . . . must be corrected in a First Step Act resentencing.”
Id. at 668. Johnson’s motion is distinguishable. For one, while both
the career-offender change in law in Simmons and the crack-powder
disparity in the First Step Act were retroactive, the stacking of
§ 924(c) convictions is not. Moreover, Johnson’s motion for a sentence
reduction is brought under the compassionate release provision of
§ 3582(c)(1)(A), not § 3582(c)(1)(B), as in Chambers. Section (c)(1)(A)
comes with many of the same “strictures” as § 3582(c)(2), which the
Chambers court saw as a “sharp contrast” to Chambers’ First Step Act
motion under § 3582(c)(1)(B). See id. at 671. Specifically, while a
(c)(1)(B) motion merely states that a court “may modify an imposed term
of imprisonment to the extent otherwise expressly permitted by statute,”
both compassionate release motions under (c)(1)(A) and motions under
(c)(2) permit a sentence reduction only after consideration of the
§ 3553(a) factors and if the reduction is consistent with the Sentencing
Commission’s policy statements. See 18 U.S.C. §3582(c).

                                     15



       Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 15 of 19
compelling reason for compassionate release.                        See United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release.”); United States v. Eberhart, 448 F. Supp. 3d 1086, 1090

(N.D. Cal. 2020) (“General concerns about possible exposure to

COVID-19 do not meet the criteria for extraordinary and compelling

reasons.”).       Further, as to the risk of COVID-19, as of November

2, 2020, FCI Coleman Medium had 36 confirmed COVID-19 cases -- 33

BOP staff and three inmates.               See https://www.bop.gov/coronavirus/

(last accessed Nov. 2, 2020).                    As to the inmates specifically,

given a total inmate population of 1,364, the current infection

rate represents 0.2 percent of the population.

     As to Johnson’s specific medical conditions, he argues in his

reply     that     he    has       “calculus         of    kidney     [kidney    stones],

hypertension, and is obese with a BMI of 31.”                        (Doc. 132 at 3.)     A

review of his medical records generally confirms these conditions.

(Doc. 131-1.)          According to the Centers for Disease Control and

Prevention       (“CDC”),      a    BMI    of   30    or   higher     is    identified   as

increasing       the    risk       for    severe     illness   from        COVID-19   while

hypertension may increase such a risk.                         See CDC, People with

Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html



                                                16



        Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 16 of 19
(last accessed Nov. 2, 2020).        Johnson is 45 years old.           (Doc. 132

at 3.)

     Even if Johnson has a medical condition that might make him

more vulnerable to COVID-19 should he contract it, he has not shown

that he is being insufficiently treated at FCI Coleman Medium.

Obesity is not by itself a chronic condition, one “from which [the

defendant] is not expected to recover.”                See U.S.S.G. § 1B1.13

application note 1(A)(ii).         Other courts that have considered the

issue have held that obesity alone is insufficient to constitute

“extraordinary and compelling reasons.”             See e.g., United States

v. Votaw, No. 2:11-CR-00514, 2020 WL 3868468, at *2 (E.D. Cal.

July 9, 2020) (BMI of 37.9 not sufficient for relief); United

States v. Edison, No. CR 12-225, 2020 WL 3871447, at *3 (D. Minn.

July 9, 2020) (BMI of 35.4 “fails to meet the demanding standard

for compassionate release”); United States v. Whitsell, No. 09-

CR-20236,    2020   WL    3639590,   at   *4   (E.D.     Mich.   July   6,   2020)

(“Defendant’s obesity by itself is not sufficient to warrant early

release     under   the    compassionate       release    standard.”).        And

Johnson’s medical records show that he is currently receiving

medication for his hypertension. (Doc. 131-1 at 1.) Thus, Johnson

has not provided evidence that he lacks “the ability . . . to

provide   self-care       within   the    environment      of    a   correctional




                                         17



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 17 of 19
facility”   as   to    his   obesity     and    hypertension.        See   U.S.S.G.

§ 1B1.13 application note 1(A)(ii). 7

     The    court     is   sensitive     to    Johnson’s   medical    conditions.

Nevertheless, given his current status, the relative lack of COVID-

19 at FCI Coleman Medium especially among the inmate population,

and the availability of treatment for his medical conditions at

the facility, the court finds that no extraordinary or compelling

reasons support his compassionate release.

     Having      concluded        that    Johnson       has   not     established

extraordinary and compelling reasons, the court need not reach the

Government’s alternative argument that Johnson’s early release

would not be appropriate in light of the sentencing factors under

18 U.S.C. § 3553(a).         (Doc. 131 at 16-18.)

     C.     Home Confinement

     Finally, to the extent that Johnson asks this court to order

home confinement, that request will be denied.                      “The BOP has

exclusive    authority       to   determine     [the]   defendant’s        place   of


7
  The court notes that, generally, neither obesity nor high blood
pressure, alone or combined, constitutes extraordinary and compelling
medical reasons absent additional serious medical concerns or age. See,
e.g., United States v. Handy, No. 3:10-CR-128-8, 2020 WL 2487371, at *1
(D. Conn. May 14, 2020) (53-year-old with congestive heart failure,
obesity, and high blood pressure and receiving immunosuppressant steroid
injections); United States v. Howard, No. 4:15-CR-00018, 2020 WL 2200855,
at *3 (E.D.N.C. May 6, 2020) (52-year-old with “numerous physical and
medical conditions” to include chronic obstructive pulmonary disease,
Type II diabetes, obesity, kidney disease, hernias, and open wounds on
his legs); United States v. Ardila, No. 3:03-CR-264, 2020 WL 2097736,
at *2 (D. Conn. May 1, 2020) (71-year-old with diabetes, cardiovascular
disease, hypertension, asthma, and obesity).

                                         18



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 18 of 19
imprisonment, including home confinement, and the BOP’s placement

decisions are not reviewable by any court.” United States v. Gray,

NO. 4:12-CR-54-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020)

(internal quotation marks omitted).         As a result, the court is

without jurisdiction to order BOP to place defendant on home

confinement.   Id.   That is, it could not do so if it wanted to.

Furthermore, the Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020), does not

provide this court with authority to order home confinement. Gray,

2020 WL 1943476, at *3.     Therefore, Defendant’s request for home

confinement is denied.

III. CONCLUSION

     For the reasons stated,

     IT   IS   THEREFORE     ORDERED    that   Johnson’s     motion     for

compassionate release (Doc. 124) is DENIED to the extent it is

predicated on changes to 18 U.S.C. § 924(c) and is DENIED WITHOUT

PREJUDICE to the extent it is predicated on his medical condition.




                                           /s/   Thomas D. Schroeder
                                        United States District Judge

November 13, 2020




                                   19



     Case 1:02-cr-00296-TDS Document 134 Filed 11/13/20 Page 19 of 19
